Citation Nr: 1819860	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or as a medically unexplained chronic multisystem illness.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD) with diverticulitis and diverticulosis, to include as due to an undiagnosed illness or as a medically unexplained chronic multisystem illness.

3. Entitlement to service connection for a bilateral hip disability.

4. Entitlement to service connection for a right knee disability. 

5. Entitlement to a rating in excess of 10 percent for a service-connected left knee strain.

6. Entitlement to an effective date prior to February 19, 2013 for the grant of service connection for a left knee strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1991.  The Veteran served in the Southwest Asia Theater from January 1991 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas dated in February 2010 and December 2013.

The Veteran testified before the undersigned Veterans Law Judge during a December 2017 videoconference hearing.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for chronic fatigue, gastroesophageal reflux disease (GERD) with diverticulitis and diverticulosis, a bilateral hip disability, and a right knee disability, and entitlement to a rating in excess of 10 percent for a service-connected left knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During the December 2017 videoconference hearing, which was prior to the promulgation of a decision in the appeal, the Veteran testified on the record that he wished to withdraw his claim for entitlement to an effective date prior to February 19, 2013 for the grant of service connection for a left knee strain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an effective date prior to February 19, 2013 for the grant of service connection for a left knee strain have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

During the December 2017 videoconference hearing, the Veteran testified on the record that he wished to withdraw the appeal for entitlement to an effective date prior to February 19, 2013 for the grant of service connection for a left knee strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it is dismissed.



ORDER

The claim for entitlement to an effective date prior to February 19, 2013 for the grant of service connection for a left knee strain is dismissed without prejudice.


REMAND

After a thorough review of the record, the Board finds that remand is necessary to ensure due process is followed and there is a complete record upon which to decide the Veteran's remaining claims.  38 U.S.C. § 5103; 38 C.F.R. § 3.159.

In pertinent part, the Board finds that the Veteran must be provided a new VA Gulf War examination regarding the service connection claim for chronic fatigue.  Significantly, the Veteran was provided a Gulf War examination in January 2014.  However, the January 2014 VA examiner found that the Veteran did not have chronic fatigue syndrome and that the Veteran's chronic fatigue was less likely than not incurred in or caused by exposure to environmental hazards.  The examiner indicated that the Veteran's fatigue was related to another, unidentified "sleep disorder."  The examiner referred the Veteran to a sleep study to assess whether he had sleep apnea, but the record indicates that such was not completed.  It is unclear whether the Veteran has a diagnosed condition manifested by chronic fatigue.  The Veteran should be afforded a VA Gulf War examination to determine if his fatigue is the manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.  Alternatively, if the examiner finds that the Veteran's fatigue is related to a known diagnosis, he or she must opine whether the diagnosed condition is at least as likely as not related to service.  

Regarding the Veteran's claim for entitlement to service connection for GERD with diverticulitis and diverticulosis, an addendum opinion should be obtained to address direct service connection.  The January 2014 VA examiner found that the Veteran's GERD was not an undiagnosed condition subject to presumptive service connection.  During the December 2017 hearing, the Veteran credibly reported that he has had heartburn since service discharge.  An addendum opinion should be obtained regarding whether it is at least as likely as not that the Veteran's GERD with diverticulitis and diverticulosis had its onset in service or is otherwise related to service. 

Additionally, the Veteran was afforded VA examinations in September 2013 to address his claimed bilateral hip and right knee disabilities.  Although the examiner diagnosed degenerative joint disease in the Veteran's hips and a right knee strain, the examiner did not provide an opinion regarding the etiology of either condition.  Further, while the examiner noted the Veteran's reports of knee pain since service, there is no mention of the Veteran's October 1991 separation examination documenting complaints of intermittent pain in the bilateral sacroiliac joints.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In order to ensure the Veteran has been afforded a thorough examination of his hips and right knee with a full review of his medical history, an additional examination should be provided. 

Finally, the Veteran was last provided a VA examination to address the severity of his left knee strain in October 2013.  During the December 2017 hearing, the Veteran testified that his knee had worsened since that examination.  Specifically, he indicated that he had increased instability and problems with flexibility.  Accordingly, the Veteran should be afforded an updated examination to address the current nature and severity of his service-connected left knee.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

While in remand status, any updated treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any outstanding VA and/or private treatment records and associate the records with the claims file. 

2. Thereafter, the Veteran should be provided a VA Gulf War examination from an appropriate examiner to determine the nature and etiology of his claimed chronic fatigue.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner is asked to address the following:

a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic fatigue is a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders?  A medically unexplained chronic multisymptom illness may include signs or symptoms such as fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and abnormal weight loss.

b) If there are any symptoms not addressed by any diagnosis, is at least as likely as not (a 50 percent or greater probability) that the symptoms are a qualifying chronic disability or an undiagnosed illness?  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed chronic fatigue is due to a 1) diagnosable chronic multisymptom illness with a partially explained etiology, or 2) a disease with a clear and specific etiology and diagnosis?

d) If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multisymptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, then the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder was incurred in or caused by his active service, to include as a result of his exposure to environmental hazards while serving in Southwest Asia.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After the development in directive (1), an addendum opinion should be obtained from the examiner who provided the January 2014 VA examination regarding the Veteran's GERD with diverticulitis and diverticulosis, if available.  If the examiner is not available, another appropriate examiner should respond to the below inquiries.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  If another examination is deemed necessary, one should be arranged.  

The examiner is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed GERD with diverticulitis and diverticulosis was incurred in or caused by his active service, to include as a result of his exposure to environmental hazards while serving in Southwest Asia.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After the development in directive (1), the Veteran should be provided a VA examination to assess the nature and etiology of his bilateral hip disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner is asked to address the following:

a) Indicate all diagnoses of the bilateral hips during the appeal period (from February 2012). 

b) For each disability of the bilateral hips, indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability was incurred in or caused by his active service.

The examiner should explain any significance of the October 1991 notation, "bilateral SI joint pain with running" on the Veteran's separation examination.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5. After the development in directive (1), the Veteran should be provided a VA examination to assess the current severity of his service-connected left knee strain and the etiology of his right knee disorder.  Any indicated studies should be performed.  The examiner must be provided access to the electronic claims file and a copy of this remand, and he or she must indicate review of these items in the examination report.

Complete range of motion testing of both knees should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Active and passive range of motion testing as well as weight-bearing and nonweight-bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  Further, if any test is not deemed warranted or cannot be completed, such should be identified and explained.

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  

If flare-ups are reported, the examiner must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is asked to address the following:

a) Indicate all diagnoses of the right knee during the appeal period (from February 2012). 

b) For each disability of the right knee, indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disability was incurred in or caused by his active service.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response and then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


